Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11120035 in view of U.S. Patent Application Publication 20040143661 by Higashi et. al. (hereafter Higashi). 
Claim 10 is essentially claims 1 and 8 of U.S. Patent 11120035 except that it further includes “the information provision method further comprises retransmitting the first screen information to the display terminal of the one user upon lapse of the time period during which the operation history information is transmitted to the computer of the extracted service provider”
On the other hand, Higashi discloses “the information provision method further comprises retransmitting the first screen information to the display terminal of the one user upon lapse of the time period during which the operation history information is transmitted to the computer of the extracted service provider”[ the information provision method(fig. 1) further comprises retransmitting (fig. 5, 505; content available up to 1, 5, infinite amount of times) the first screen information(0107, content) to the display terminal of the one user (0107, content use conditions for each user)upon lapse of the time period (fig. 5, validated period) during which the operation history information (0100,information concerning the played back part of the content) is transmitted to the computer of the extracted service provider (fig. 1 101, distribution center; 0107, manage content use conditions for each user)].
U.S. 11120035 provides for setting a time period when information can be provided, col. 25 lines 19-22.  Higashi provides for setting a time period when information such as content and history log of information concerning the played back part of the content can be sent as well as noted above. Both are within the same field of endeavor.   It would have been an obvious variation to add set a time period for when information is provided based on the disclosure of Higashi as noted above.  
Claims 11-16 are essentially anctipcated by claims 2-7 of U.S. Patent 11120035.

Claim 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10402416 in view of U.S. Patent Application Publication 20040143661 by Higashi et. al. (hereafter Higashi). 
Claim 10 is essentially claims 1 of U.S. Patent 10402416 except that it further includes recites “registering, in the first database the second identifier identifying a user who does not permit the new device to provide the operation instory information to the extracted service provider…”, “wherein the first screen information including a setting screen, on which the one user is allowed to set a time period during which the operation history information of the new device is transmitted to the computer of the extracted service provider”, and  “the information provision method further comprises retransmitting the first screen information to the display terminal of the one user upon lapse of the time period during which the operation history information is transmitted to the computer of the extracted service provider”
On the other hand, Higashi discloses
“registering in the first database, the second identifier identifying a user who does not permit the new device to provide the operation history information to the extracted service provider”[ registering, in the first database (fig. 3), the second identifier (fig. 3 301) identifying a user (0102, a user) who does not permit the new device (0102, terminal) to provide the operation history information (0102, does not permit the service provider to collect the first content history logs in detail; 0102 does not permit his service provider to collect content history logs)to the extracted service provider(0102, service provider)] 
“the first screen information includes a setting screen, on which the one user is allowed to set a time period during which the operation history information of the new device is transmitted to the computer of the extracted service provider” [the first screen information (0107, content) includes a setting screen (fig. 5), on which the one user is allowed to set a time period (fig. 5, validated period) during which the operation history information of the new device is transmitted (0100,information concerning the played back part of the content) to the computer of the extracted service provider(fig. 1 101, distribution center; 0107, manage content use conditions for each user)]
 “the information provision method further comprises retransmitting the first screen information to the display terminal of the one user upon lapse of the time period during which the operation history information is transmitted to the computer of the extracted service provider”[ the information provision method(fig. 1) further comprises retransmitting (fig. 5, 505; content available up to 1, 5, infinite amount of times) the first screen information(0107, content) to the display terminal of the one user (0107, content use conditions for each user)upon lapse of the time period (fig. 5, validated period) during which the operation history information (0100,information concerning the played back part of the content) is transmitted to the computer of the extracted service provider (fig. 1 101, distribution center; 0107, manage content use conditions for each user)].
U.S. 10402416 provides for setting a time period when information can be provided, col. 24 lines 50-53.  Higashi provides for setting a time period when information such as content and history log of information concerning the played back part of the content can be sent as well as noted above.  Both are within the same field of endeavor.   It would have been an obvious variation to add set a time period for when information is provided based on the disclosure of Higashi as noted above.  

Claims 11-16 are essentially anticipated by claims 2-7 of U.S. Patent 10402416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The best prior art available has already been listed in the prior applications and provided in the IDS filed 8/3/2021.
U.S. 20010051930 by Nakamura, U.S. 20060053219 by Kutsumi et. al., and U.S. 20040143661 by Higashi et. al.    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167